  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA         )
                                 )        CRIMINAL ACTION NO.
     v.                          )          2:18cr243-MHT
                                 )               (WO)
WILLIAM DCORY MAURICE            )
EASTERLY                         )


                        OPINION AND ORDER

    Defendant William Dcory Maurice Easterly moved to

suppress evidence found during a search of his home and

storage unit pursuant to a search warrant.              This case

is before the court on the recommendation of the United

States     Magistrate   Judge    that    Easterly’s    motion    to

suppress     be   denied.       Also    before   the   court    are

Easterly’s objections to the recommendation.             Upon an

independent and de novo review of the record, the court

concludes that the objections should be overruled and

the recommendation adopted.

    Accordingly, it is ORDERED as follows:

    (1) The objections (doc. no. 190) are overruled.
    (2) The   recommendation     of    the     United     States

Magistrate Judge (doc. no. 173) is adopted.

    (3) The   motion   to   suppress   (doc.    no.     101)   is

denied.

    DONE, this the 17th day of December, 2018.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE
